Citation Nr: 1817500	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-03 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation higher than 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from April 1969 to May 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In his substantive appeal the Veteran requested a videoconference hearing before a Member of the Board.  However, in January 2018, he wrote that he no longer desired to present oral argument and requested that VA cancel his scheduled Board hearing.  Accordingly, the Veteran's hearing request is withdrawn.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by an exceptional hearing loss pattern with no worse than Level IV hearing acuity in his right ear and Level V hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the service-connected bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated March 2012.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Also, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records and VA medical records have been located and associated with the claims folder. The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein. 

Also, the Veteran was afforded VA audiology evaluations in 2012 and 2014 in connection with his current claim.  The Board finds that the VA audiology evaluations in this case are adequate, as they are predicated on audiometric evaluations and fully address the rating criteria that are relevant to rating the disability in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The 2012 audiology evaluation also included the Veteran's subjective complaints about his disability and addressed the functional effects of his hearing loss disability. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  To the extent that the Veteran has argued that the VA examiners failed to report adequately his hearing difficulties in daily life and work, he has provided ample testimony regarding his hearing loss difficulties that the Board finds credible and has considered.  Thus, there is adequate evidence of record to decide the claim.  The Veteran has not asserted that his hearing acuity has worsened since the most recent VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Law and Analysis

Disability ratings are found by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptoms with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability ratings are applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2017).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85 (a) (2017).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85(b).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85.

"Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d) (2017).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2017).

When the puretone threshold at each of the four frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (2017).

A February 2012 VA audiological evaluation documented the Veteran's hearing acuity in puretone thresholds as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
55
60
60
65
60
Left Ear
55
70
70
70
66

The Veteran's speech discrimination scores following testing with the Maryland CNC word list were 96 percent in the right ear and 78 percent in the left ear.  The examiner documented the Veteran's testimony that he had difficulty understanding certain voices and often had to ask people to repeat themselves.  Martinak, 21 Vet. App. 447.

In his September 2012 notice of disagreement the Veteran wrote that the 2012 examiner conducted an inadequate examination because the examiner failed to ensure the examination was "competent, impartial, [or] complying with the standards of audiology."  In his January 2013 substantive appeal, the Veteran stated that he had severe hearing loss that interfered with his ability to communicate with others.  He also argued the 2012 examination was inadequate because the examiner failed to report he had bilateral tinnitus.

In March 2013 the Veteran presented for an audiological consultation at VA to obtain hearing aids.  He reported difficulty understanding others, and he frequently had to ask people to repeat themselves.  He also reported difficulty locating the source of sounds, difficulty hearing over the phone, and difficulty hearing conversational speech especially in noisy environments.  Examination showed mild to severe sensorineural hearing loss from 500 to 8000 Hertz bilaterally.  His speech recognition thresholds were 30 decibels bilaterally, and he had excellent word recognition scores.  The actual audiometric findings in decibels were not recorded.  The Veteran was provided hearing aids in May 2013.

The Veteran was afforded another VA audiology evaluation in November 2014.  The audiologist documented that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  The Veteran's hearing acuity was recorded as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
50
65
70
70
64
Left Ear
55
75
60
75
66

His speech discrimination scores were 88 percent in the right ear and 80 percent in the left ear.

In March 2015 the Veteran's representative wrote that the Veteran had problems listening to the television and radio and had great difficulty understanding conversations and that overall his hearing loss had a dramatic impact on his life and work.  The representative argued the Veteran's limitations in life and work had not been adequately considered.  

Review of the record shows that at worst the puretone threshold average for the Veteran's right ear measured 60, and at worst for the left ear measured 66.  The Veteran's lowest speech discrimination scores were 88 percent in the right ear, and 78 percent in the left ear.  Under Table VI of 38 C.F.R. 4.85, at worst the right ear received a Level III rating, and at worst the left ear received a Level IV rating.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 for both ears based on the results of the 2012 and 2014 audiological evaluations.  Applying the puretone threshold averages to Table VI, at worst the right ear receives a Level IV rating and at worst the left ear receives a Level V rating.  Under Table VII at 38 C.F.R. § 4.85, a combination of Level IV and Level V produces a 10 percent rating.  Under the Rating Schedule, therefore, the criteria for an evaluation higher than 10 percent have not been met.  38 C.F.R. § 4.85, 4.86 DC 6100.  As the Veteran's bilateral hearing loss has not warranted an evaluation higher than 10 percent for the entire period on appeal, there are no staged ratings to be applied.  Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).  There is no reasonable doubt to be resolved, and an evaluation higher than 10 percent for service-connected bilateral hearing loss is not warranted.

The Veteran has asserted that the audiological evaluations in this case are not adequate as the audiologist was not impartial, did not consider the effects of tinnitus, and did not adequately report the degree of difficulty he (the Veteran) had in his daily life and work due to bilateral hearing loss.  In this regard, the Board notes that the Veteran is in receipt of the maximum 10 percent evaluation for tinnitus already.  Thus, the effects of tinnitus have already been considered and compensated.  With regard to the audiometric findings of the 2012 and 2014 VA examiners, those are based on objective audiometric testing results.  So, the Board does not find that the examiners were biased in their findings, and there is no indication that the audiometric testing results were flawed.  The 2012 VA examiner adequately reported the Veteran's difficulty understanding conversation.  The 2014 VA examiner indicated the Veteran denied functional impairment due to hearing loss in his daily life and work.  The Veteran disputes these findings, and the Board accepts as true his reports of difficulty understanding the television and radio, hearing over the phone, hearing in the presence of background noise, and understanding conversations.  Nevertheless, the rating criteria for bilateral hearing loss are based on mechanical application of audiometric findings to Table VII that does not show that his bilateral hearing loss has warranted an evaluation higher than 10 percent.  

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal based on the Veteran's testimony regarding the severity of his symptoms and their impact on his daily life.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service connected disability are inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations in a crowded room, needing to regularly ask others to repeat themselves, difficulty hearing over the phone, and trouble hearing the television and over the phone.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, and this test measures different frequencies and captures high frequency hearing loss from sources including voices, the television, radio, and over the phone.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's reported difficulties functioning due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing related difficulties are factors contemplated in the regulations and schedular rating criteria.  See Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are adequate.  There are no additional expressly or reasonably raised issues presented on the record.  The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an evaluation higher than 10 percent for the service-connected bilateral hearing loss is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


